Citation Nr: 1539059	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  08-26 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service exposure to tactical chemical herbicides ("Agent Orange").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1965 to August 1967, which included service in the Republic of Vietnam.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 RO rating decision of the Cleveland, Ohio, VA Regional Office (RO) which, inter alia, denied the Veteran's claim of entitlement to service connection for hypertension.    

In a February 2009 videoconference hearing, the Veteran, accompanied by his spouse and his representative, appeared at the RO to present oral testimony and evidence in support of his claim before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

For the reasons discussed below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required.


REMAND

In a February 2014 appellate decision, the Board denied the Veteran's claim of entitlement to service connection for hypertension.  The theories of service connection considered by the Board included service connection on a direct and presumptive basis, pursuant to 38 C.F.R. §§ 3.303, 3.307, 3.309, and service connection as secondary to, or aggravated by a service-connected disability (in this specific case, Type II diabetes mellitus), pursuant to 38 C.F.R. § 3.310(a), (b).  The Veteran appealed the February 2014 Board decision to the United States Court of Appeals for Veterans' Claims (Court).  

In May 2015, the Court granted a joint motion of the appellant and the Secretary of VA to partially vacate the February 2014 Board decision denying service connection for hypertension.  The parties to the joint motion determined that VA erred in its duty to assist the claimant by not furnishing him with a VA medical examination and nexus opinion addressing the question of whether his current hypertension disability was caused or aggravated by his exposure to tactical chemical herbicides (colloquially known as "Agent Orange") during active duty.  In this regard, as the claimant is a Vietnam War Era veteran with confirmed overseas military service within the territorial confines of the Republic of Vietnam, he is presumed by VA regulations to have been exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Although hypertension, at the present time, is specifically excluded by VA regulations as a chronic disease that is presumptively associated with Agent Orange exposure (see 38 C.F.R. § 3.309(e) (Note 2) (2015)), the joint motion of the parties noted that during the pendency of the claim, the National Academy of Sciences Institute of Medicine issued a publication, Veterans and Agent Orange: Update 2010, which suggested an association between hypertension and exposure to tactical chemical herbicides.  

In view of the above publication of the National Academy of Sciences Institute of Medicine and the decision of the United States Court of Appeals, Federal Circuit, in Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994), a remand of this claim to the RO/AOJ is warranted so that the appellant may be provided with a VA medical examination to obtain a nexus opinion addressing the reasonably raised theory of service connection for hypertension caused by his in-service exposure to Agent Orange.  (The Board notes that the parties to the May 2015 joint motion have agreed that that part of the September 2014 Board decision denying service connection for hypertension as secondary to the Veteran's service-connected Type II diabetes mellitus should not be disturbed; accordingly, the appellant has waived any appeal therefrom.)  




In view of the foregoing discussion, the case is REMANDED to the RO/AOJ for the following action:

1.  The RO/AOJ should undertake the appropriate development to obtain any outstanding private and/or VA medical records pertinent to the matter on appeal regarding the Veteran's claim of entitlement to VA compensation for hypertension. 

2.  Thereafter, the Veteran should be scheduled for a VA medical examination, to be conducted by an appropriate clinician with sufficient expertise, to address the claim of entitlement to service connection for hypertension, to include as due to the Veteran's presumed in-service exposure to tactical chemical herbicides.

All pertinent evidence in the claims file must be made available and reviewed by the VA clinician assigned to examine the Veteran. 

The evidence to be considered by the examining clinician must include, but is not limited to, the following:

The publication, Veterans and Agent Orange: Update 2010, from the National Academy of Sciences Institute of Medicine, which suggests an association between hypertension and exposure to tactical chemical herbicides.

The VA clinician should then provide a nexus opinion, predicated on his/her review of the pertinent record, including the medical evidence discussed above, as to whether it is as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is etiologically related to his period of active service, including as due to exposure to tactical chemical herbicides ("Agent Orange").  For purposes of rendering this opinion, the opining clinician should assume as true that the Veteran was exposed to Agent Orange during active duty.  

The requested opinion must include a detailed supportive rationale and explanation.  If the opining clinician is unable to provide the requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the clinician arrived at this conclusion.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, and after ensuring that the development undertaken is in substantial compliance with the instructions in this REMAND, the Veteran's claim of entitlement to service connection for hypertension, to include as due to in-service exposure to tactical chemical herbicides ("Agent Orange"), should be adjudicated on the merits following review of all relevant evidence associated with the claims file.    

If the maximum benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After providing an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by VA.  However, he does have an obligation to cooperate to ensure the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the determination made, and his failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  He has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded prompt treatment.  The law requires that remands by the Board and the Court be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

